Exhibit 10.2

 

SERVICES AGREEMENT

 

SERVICES AGREEMENT (this “Agreement”), dated as of July 22, 2016, by and between
Liberty Media Corporation, a Delaware corporation (the “Provider”), and
CommerceHub, Inc., a Delaware corporation (“CH Parent”).

 

RECITALS

 

WHEREAS, on the date hereof CH Parent is a subsidiary of Liberty Interactive
Corporation, a Delaware corporation (“LIC”), and will hold, at the time of the
Spin-Off (as defined below), among other things, LIC’s ownership interest in
Commerce Technologies, LLC (f/k/a Commerce Technologies, Inc. (d/b/a
CommerceHub), a New York corporation,) as a result of the consummation of the
transactions described in the plan of restructuring set forth in Schedule 1.1 to
the Reorganization Agreement, dated as of July 15, 2016 (the “Reorganization
Agreement”), to which LIC and CH Parent are each parties;

 

WHEREAS, in accordance with the Reorganization Agreement, all of the issued and
outstanding shares of common stock of CH Parent held by LIC will be distributed
as a pro rata dividend to the holders of LIC’s Liberty Ventures common stock,
with the effect that CH Parent will be spun-off (the “Spin-Off”) from LIC, and
LIC will cease to have an equity interest in CH Parent; and

 

WHEREAS, Provider currently provides services to LIC pursuant to an existing
services agreement, and LIC has requested that Provider provide certain similar
services directly to CH Parent following the Spin-Off, and that CH Parent
compensate the Provider for the performance of such services, in each case, on
the terms and condition set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

ENGAGEMENT AND SERVICES

 

Section 1.1            Engagement.  CH Parent engages the Provider to provide to
CH Parent, commencing on the date of the Spin-Off (the “Spin-Off Effective
Date”), the services set forth in Section 1.2 (collectively, the “Services”),
and the Provider accepts such engagement, subject to and upon the terms and
conditions of this Agreement.  The parties acknowledge that certain of the
Services will be performed by officers, employees or consultants of the
Provider, who may also serve, from time to time, as officers, employees or
consultants of other companies, including, without limitation, CH Parent, LIC,
Liberty TripAdvisor Holdings, Inc. (“LTAH”) and Liberty Broadband Corporation
(“LBC”).

 

Section 1.2            Services.

 

(a)           The Services will include the following, if and to the extent
requested by CH Parent during the Term of this Agreement:

 

(i)            services performed by the Provider’s finance, accounting,
treasury, cash management, legal, disclosure compliance, human resources,
employee benefits, investor relations, and tax departments; and

 

(ii)           such other services as the Provider may obtain from its officers,
employees and consultants in the management of its own operations that CH Parent
may from time to time request or require.

 

(b)           The Services are intended to be those services and functions that
are appropriate for the operation and management of CH Parent as a
publicly-traded company, and are not intended to be duplicative of services and
functions for the operating subsidiaries of CH Parent that are to be performed
by officers, employees and consultants of those companies.

 

Section 1.3            Services Not to Interfere with the Provider’s Business. 
CH Parent acknowledges and agrees that in providing Services hereunder the
Provider will not be required to take any action that would disrupt, in any
material respect, the orderly operation of the Provider’s business activities.

 

Section 1.4            Books and Records.   The Provider will maintain books and
records, in reasonable detail in accordance with the Provider’s standard
business practices, with respect to its provision of Services to CH Parent
pursuant to this Agreement, including records supporting the determination of
the Services Fee and other costs and expenses to CH Parent pursuant to
Article II (collectively, “Supporting Records”). The Provider will give CH
Parent and its duly authorized representatives, agents, and attorneys reasonable
access to all such Supporting Records during the Provider’s regular business
hours upon CH Parent’s request after reasonable advance notice.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

COMPENSATION

 

Section 2.1            Services Fee.

 

CH Parent agrees to pay, and the Provider agrees to accept, an annual fee (the
“Services Fee”) initially equal to $300,000, payable in monthly installments in
arrears as set forth in Section 2.3. The initial Services Fee was determined by
the Provider, in consultation with LIC, on or prior to the Spin-Off Effective
Date. Provider and CH Parent will review and evaluate the Services Fee for
reasonableness quarterly during the Term and will negotiate in good faith to
reach agreement on any appropriate adjustments to the Services Fee. Based on
such review and evaluation, Provider and CH Parent will agree on the appropriate
effective date (which may be retroactive) of any such adjustment to the Services
Fee.

 

Section 2.2            Cost Reimbursement.  In addition to (and without
duplication of) the Services Fee payable pursuant to Section 2.1, CH Parent also
will reimburse the Provider for all reasonable and documented direct
out-of-pocket costs, with no markup (“Out-of-Pocket Costs”), incurred by the
Provider in performing the Services (e.g., postage and courier charges, software
license fees attributable to desktop or laptop computers utilized by Employees,
travel and meal expenses that are incurred by the Provider or the Employees in
the conduct of the Services); provided, that such Out-of-Pocket Costs shall
include any third-party fees relating to projects undertaken by the Provider’s
tax department on behalf of or with respect to CH Parent, and provided, further,
that any such cost or expense in excess of $25,000, in the aggregate, that is
not consistent with the historical practice of the Provider shall require
advance written approval of CH Parent.

 

Section 2.3            Payment Procedures.

 

(a)           CH Parent will pay the Provider, by wire or intrabank transfer of
funds or in such other manner specified by the Provider to CH Parent, in arrears
on or before the last day of each calendar month beginning with July 31, 2016,
the Services Fee then in effect, in monthly installments, provided, that the
monthly installment of the Services Fee with respect to the calendar month ended
July 31, 2016 shall be prorated based on the date of this Agreement.

 

(b)           Any reimbursement to be made by CH Parent to the Provider pursuant
to Section 2.2 will be paid by CH Parent to the Provider within 15 days after
receipt by CH Parent of an invoice therefor, by wire or intrabank transfer of
funds or in such other manner specified by the Provider to CH Parent.  The
Provider will invoice CH Parent monthly for reimbursable expenses incurred by
the Provider on behalf of CH Parent during the preceding calendar month as
contemplated in Section 2.2; provided, however, that the Provider may separately
invoice CH Parent at any time for any single reimbursable expense incurred by
the Provider on behalf of CH Parent in an amount equal to or greater than
$25,000. Any invoice or statement pursuant to this Section 2.3(b) will be
accompanied by supporting documentation in reasonable detail consistent with
Provider’s own expense reimbursement policy with respect to the costs and
expenses incurred by the Provider for which the Provider is seeking
reimbursement hereunder.

 

(c)           Any undisputed payments not made when due under this Section 2.3
will bear interest at the rate of 1.0% per month on the outstanding amount from
and including the due date to but excluding the date paid.

 

3

--------------------------------------------------------------------------------


 

Section 2.4            Survival.  The terms and conditions of this Article II
will survive the expiration or earlier termination of this Agreement.

 

ARTICLE III

 

TERM

 

Section 3.1            Term Generally.  The term of this Agreement will commence
on the Spin-Off Effective Date and will continue until the third anniversary of
the Spin-Off Effective Date (the “Term”).  This Agreement is subject to
termination prior to the end of the Term in accordance with Section 3.3.

 

Section 3.2            Discontinuance or Suspension of Select Services.  At any
time during the Term, on not less than 30 days’ prior notice by CH Parent to the
Provider, CH Parent may elect to discontinue or temporarily suspend obtaining
any of the Services from the Provider.  In such event, the Provider’s obligation
to provide Services that have been discontinued or suspended pursuant to this
Section 3.2, and CH Parent’s obligation to compensate the Provider for such
Services, will cease as of the end of such 30-day period (or such later date as
may be specified in the notice), and this Agreement will remain in effect for
the remainder of the Term with respect to those Services that have not been so
discontinued or suspended (until reactivated). CH Parent may determine to
reactivate a previously suspended Service during the remainder of the Term on
not less than 30 days’ prior notice by CH Parent to the Provider.  The Provider
and CH Parent will promptly evaluate the Services Fee for reasonableness
following the discontinuance or suspension of any Services, or reactivation of 
a previously suspended Service, and will negotiate in good faith to reach
agreement on any appropriate adjustment to the Services Fee.  Each party will
remain liable to the other for any required payment or performance accrued prior
to the effective date of discontinuance or suspension of any Service.

 

Section 3.3            Termination.  This Agreement will be terminated prior to
the expiration of the Term in the following events:

 

(a)           at any time upon at least 30 days’ prior written notice by CH
Parent to the Provider;

 

(b)           at any time upon at least six months’ prior written notice by the
Provider to CH Parent;

 

(c)           immediately upon written notice (or at any later time specified in
such notice) by the Provider to CH Parent if a Change in Control or Bankruptcy
Event occurs with respect to CH Parent; or

 

(d)           immediately upon written notice (or at any later time specified in
such notice) by CH Parent to the Provider if a Change in Control or Bankruptcy
Event occurs with respect to the Provider.

 

For purposes of this Section 3.3, a “Change in Control” will be deemed to have
occurred with respect to a party if a merger, consolidation, binding share
exchange, acquisition, or similar transaction (each, a “Transaction”), or series
of related Transactions, involving such party occurs

 

4

--------------------------------------------------------------------------------


 

as a result of which the voting power of all voting securities of such party
outstanding immediately prior thereto represent (either by remaining outstanding
or being converted into voting securities of the surviving entity) less than 75%
of the voting power of such party or the surviving entity of the Transaction
outstanding immediately after such Transaction (or if such party or the
surviving entity after giving effect to such Transaction is a subsidiary of the
issuer of securities in such Transaction, then the voting power of all voting
securities of such party outstanding immediately prior to such Transaction
represent (by being converted into voting securities of such issuer) less than
75% of the voting power of the issuer outstanding immediately after such
Transaction).

 

For purposes of this Section 3.3, a “Bankruptcy Event” will be deemed to have
occurred with respect to a party upon such party’s insolvency, general
assignment for the benefit of creditors, such party’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such party’s debts
under any law relating to bankruptcy, insolvency, or reorganization, or relief
of debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for such party or for all or any substantial part of such
party’s assets (each, a “Bankruptcy Proceeding”), or the involuntary filing
against CH Parent or the Provider, as applicable, of any Bankruptcy Proceeding
that is not stayed within 60 days after such filing.

 

Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement.

 

ARTICLE IV

 

PERSONNEL AND EMPLOYEES

 

Section 4.1            Personnel to Provide Services.

 

(a)           The Provider will make available to CH Parent, on a non-exclusive
basis, the appropriate personnel (the “Personnel”) to perform the Services.  The
personnel made available to perform selected Services are expected to be
substantially the same personnel who provide similar services in connection with
the management and administration of the business and operations of the
Provider.

 

(b)           CH Parent acknowledges that:

 

(i)            certain of the Personnel also will be performing services for the
Provider, LIC, LTAH, LBC and/or other companies, from time to time, including
certain Subsidiaries and Affiliates of each of the foregoing, in each case,
while also potentially performing services directly for CH Parent and certain of
its Subsidiaries and Affiliates under a direct employment, consultancy or other
service relationship between such Person and CH Parent and irrespective of this
Agreement; and

 

(ii)           the Provider may elect, in its discretion, to utilize independent
contractors rather than employees of the Provider to perform Services from time
to time, and such independent contractors will be deemed included within the
definition of “Personnel” for all purposes of this Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 4.2            Provider as Payor.  The parties acknowledge and agree
that the Provider, and not CH Parent, will be solely responsible for the payment
of salaries, wages, benefits (including health insurance, retirement, and other
similar benefits, if any) and other compensation applicable to all Personnel;
provided, however, that (a) CH Parent is responsible for the payment of the
Services Fee in accordance with Section 2.1, and (b) CH Parent is responsible
for the payment of all compensation based on, comprised of or related to the
equity securities of CH Parent (“Excluded Compensation”).  The parties
acknowledge that Personnel may provide services directly to CH Parent in
consideration for the receipt of Excluded Compensation pursuant to such
Personnel’s separate employment, consultancy or other service relationship with
CH Parent.  All Personnel will be subject to the personnel policies of the
Provider and will be eligible to participate in the Provider’s employee benefit
plans to the same extent as similarly situated employees of the Provider
performing services in connection with the Provider’s business.  The Provider
will be responsible for the payment of all federal, state, and local withholding
taxes on the compensation of all Personnel (other than Excluded Compensation)
and other such employment related taxes as are required by law, and CH Parent
will be responsible for the payment of all federal, state, and local withholding
taxes on Excluded Compensation paid to any Personnel by CH Parent and other such
employment related taxes as are required by law.  Each of CH Parent and Provider
will cooperate with the other to facilitate the other’s compliance with
applicable federal, state, and local laws, rules, regulations, and ordinances
applicable to the employment or engagement of all Personnel by either party.

 

Section 4.3            Additional Employee Provisions.  The Provider will have
the right to terminate its employment of any Personnel at any time.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1            Representations and Warranties of the Provider.  The
Provider represents and warrants to CH Parent as follows:

 

(a)           The Provider is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.

 

(b)           The Provider has the power and authority to enter into this
Agreement and to perform its obligations under this Agreement, including the
Services.

 

(c)           The Provider is not subject to any contractual or other legal
obligation that materially interferes with its full, prompt, and complete
performance under this Agreement.

 

(d)           The individual executing this Agreement on behalf of the Provider
has the authority to do so.

 

Section 5.2            Representations and Warranties of CH Parent.  CH Parent
represents and warrants to the Provider as follows:

 

(a)           CH Parent is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware.

 

6

--------------------------------------------------------------------------------


 

(b)           CH Parent has the power and authority to enter into this Agreement
and to perform its obligations under this Agreement.

 

(c)           CH Parent is not subject to any contractual or other legal
obligation that materially interferes with its full, prompt, and complete
performance under this Agreement.

 

(d)           The individual executing this Agreement on behalf of CH Parent has
the authority to do so.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1            Indemnification by the Provider.  The Provider will
indemnify, defend, and hold harmless CH Parent and each of its Subsidiaries,
Affiliates, officers, directors, employees and agents, successors and assigns
(collectively, the “CH Parent Indemnitees”), from and against any and all
Actions, judgments, Liabilities, losses, costs, damages, or expenses, including
reasonable counsel fees, disbursements, and court costs (collectively,
“Losses”), that any CH Parent Indemnitee may suffer arising from or out of, or
relating to, (a) any material breach by the Provider of its obligations under
this Agreement, or (b) the gross negligence, willful misconduct, fraud, or bad
faith of the Provider in connection with the performance of any provision of
this Agreement except to the extent such Losses (i) are fully covered by
insurance maintained by CH Parent or such other CH Parent Indemnitee or (ii) are
payable by CH Parent pursuant to Section 7.11.

 

Section 6.2            Indemnification by CH Parent.  CH Parent will indemnify,
defend, and hold harmless the Provider and its Subsidiaries, Affiliates,
officers, directors, employees and agents, successors and assigns (collectively,
the “Provider Indemnitees”), from and against any and all Losses that any
Provider Indemnitee may suffer arising from or out of, or relating to (a) any
material breach by CH Parent of its obligations under this Agreement, or (b) any
acts or omissions of the Provider in providing the Services pursuant to this
Agreement (except to the extent such Losses (i) arise from or relate to any
material breach by the Provider of its obligations under this Agreement,
(ii) are attributable to the gross negligence, willful misconduct, fraud, or bad
faith of the Provider or any other Provider Indemnitee seeking indemnification
under this Section 6.2, (iii) are fully covered by insurance maintained by the
Provider or such other Provider Indemnitee, or (iv) are payable by the Provider
pursuant to Section 7.11).

 

Section 6.3            Indemnification Procedures.

 

(a)           (i)            In connection with any indemnification provided for
in Section 6.1 or 6.2, the party seeking indemnification (the “Indemnitee”) will
give the party from which indemnification is sought (the “Indemnitor”) prompt
notice whenever it comes to the attention of the Indemnitee that the Indemnitee
has suffered or incurred, or may suffer or incur, any Losses for which it is
entitled to indemnification under Section 6.1 or 6.2, and, if and when known,
the facts constituting the basis for such claim and the projected amount of such
Losses (which shall not be conclusive as to the amount of such Losses), in each
case in reasonable detail. Without

 

7

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, in the case of any Action commenced by
a third party for which indemnification is being sought (a “Third-Party Claim”),
such notice will be given no later than ten business days following receipt by
the Indemnitee of written notice of such Third-Party Claim.  Failure by any
Indemnitee to so notify the Indemnitor will not affect the rights of such
Indemnitee hereunder except to the extent that such failure has a material
prejudicial effect on the defenses or other rights available to the Indemnitor
with respect to such Third-Party Claim.  The Indemnitee will deliver to the
Indemnitor as promptly as practicable, and in any event within five business
days after Indemnitee’s receipt, copies of all notices, court papers and other
documents received by the Indemnitee relating to any Third-Party Claim.

 

(ii)           After receipt of a notice pursuant to Section 6.3(a)(i) with
respect to any Third-Party Claim, the Indemnitor will be entitled, if it so
elects, to take control of the defense and investigation with respect to such
Third-Party Claim and to employ and engage attorneys reasonably satisfactory to
the Indemnitee to handle and defend such claim, at the Indemnitor’s cost, risk
and expense, upon written notice to the Indemnitee of such election, which
notice acknowledges the Indemnitor’s obligation to provide indemnification under
this Agreement with respect to any Losses arising out of or relating to such
Third-Party Claim. The Indemnitor will not settle any Third-Party Claim that is
the subject of indemnification without the written consent of the Indemnitee,
which consent will not be unreasonably withheld, conditioned or delayed;
provided, however, that, after reasonable notice, the Indemnitor may settle a
claim without the Indemnitee’s consent if such settlement (A) makes no admission
or acknowledgment of Liability or culpability with respect to the Indemnitee,
(B) includes a complete release of the Indemnitee and (C) does not seek any
relief against the Indemnitee other than the payment of money damages to be
borne by the Indemnitor. The Indemnitee will cooperate in all reasonable
respects with the Indemnitor and its attorneys in the investigation, trial and
defense of any lawsuit or action with respect to such claim and any appeal
arising therefrom (including the filing in the Indemnitee’s name of appropriate
cross-claims and counterclaims).  The Indemnitee may, at its own cost,
participate in any investigation, trial and defense of any Third-Party Claim
controlled by the Indemnitor and any appeal arising therefrom, including
participating in the process with respect to the potential settlement or
compromise thereof.  If the Indemnitee has been advised by its counsel that
there may be one or more legal defenses available to the Indemnitee that
conflict with those available to, or that are not available to, the Indemnitor
(“Separate Legal Defenses”), or that there may be actual or potential differing
or conflicting interests between the Indemnitor and the Indemnitee in the
conduct of the defense of such Third-Party Claim, the Indemnitee will have the
right, at the expense of the Indemnitor, to engage separate counsel reasonably
acceptable to the Indemnitor to handle and defend such Third-Party Claim,
provided, that, if such Third-Party Claim can be reasonably separated between
those portion(s) for which Separate Legal Defenses are available (“Separable
Claims”) and those for which no Separate Legal Defenses are available, the
Indemnitee will instead have the right, at the expense of the Indemnitor, to
engage separate counsel reasonably acceptable to the Indemnitor to handle and
defend the Separable Claims, and the Indemnitor will not have the right to
control the defense or investigation of such Third-Party Claim or such Separable
Claims, as the case may be (and, in which latter case, the Indemnitor will have
the right to control the defense or investigation of the remaining portion(s) of
such Third-Party Claim).

 

(iii)          If, after receipt of a notice pursuant to Section 6.3(a)(i) with
respect to any Third-Party Claim as to which indemnification is available
hereunder, the Indemnitor does not

 

8

--------------------------------------------------------------------------------


 

undertake to defend the Indemnitee against such Third-Party Claim, whether by
not giving the Indemnitee timely notice of its election to so defend or
otherwise, the Indemnitee may, but will have no obligation to, assume its own
defense, at the expense of the Indemnitor (including attorneys fees and costs),
it being understood that the Indemnitee’s right to indemnification for such
Third-Party Claim shall not be adversely affected by its assuming the defense of
such Third-Party Claim.  The Indemnitor will be bound by the result obtained
with respect thereto by the Indemnitee; provided, that the Indemnitee may not
settle any lawsuit or action with respect to which the Indemnitee is entitled to
indemnification hereunder without the consent of the Indemnitor, which consent
will not be unreasonably withheld, conditioned or delayed; provided further,
that such consent shall not be required if (i) the Indemnitor had the right
under this Section 6.3 to undertake control of the defense of such Third-Party
Claim and, after notice, failed to do so within thirty days of receipt of such
notice (or such lesser period as may be required by court proceedings in the
event of a litigated matter), or (ii) (x) the Indemnitor does not have the right
to control the defense of the entirety of such Third-Party Claim pursuant to
Section 6.3(a)(ii) or (y) the Indemnitor does not have the right to control the
defense of any Separable Claim pursuant to Section 6.3(a)(ii) (in which case
such settlement may only apply to such Separable Claims), the Indemnitee
provides reasonable notice to Indemnitor of the settlement, and such settlement
(A) makes no admission or acknowledgment of Liability or culpability with
respect to the Indemnitor, (B) does not seek any relief against the Indemnitor
and (C) does not seek any relief against the Indemnitee for which the Indemnitor
is responsible other than the payment of money damages.

 

(b)           In no event will the Indemnitor be liable to any Indemnitee for
any special, consequential, indirect, collateral, incidental or punitive
damages, however caused and on any theory of liability arising in any way out of
this Agreement, whether or not such Indemnitor was advised of the possibility of
any such damages;  provided, that the foregoing limitations shall not limit a
party’s indemnification obligations for any Losses incurred by an Indemnitee as
a result of the assertion of a Third-Party Claim.

 

(c)           The Indemnitor and the Indemnitee shall use commercially
reasonable efforts to avoid production of confidential information, and to cause
all communications among employees, counsel and others representing any party
with respect to a Third-Party Claim to be made so as to preserve any applicable
attorney-client or work-product privilege.

 

(d)           The Indemnitor shall pay all amounts payable pursuant to this
Section 6.3 by wire transfer of immediately available funds, promptly following
receipt from an Indemnitee of a bill, together with all accompanying reasonably
detailed backup documentation, for any Losses that are the subject of
indemnification hereunder, unless the Indemnitor in good faith disputes the
amount of such Losses or whether such Losses are covered by the Indemnitor’s
indemnification obligation in which event the Indemnitor shall promptly so
notify the Indemnitee. In any event, the Indemnitor shall pay to the Indemnitee,
by wire transfer of immediately available funds, the amount of any Losses for
which it is liable hereunder no later than three (3) days following any final
determination of the amount of such Losses and the Indemnitor’s liability
therefor. A “final determination” shall exist when (a) the parties to the
dispute have reached an agreement in writing or (b) a court of competent
jurisdiction shall have entered a final and non-appealable order or judgment.

 

9

--------------------------------------------------------------------------------


 

(e)           If the indemnification provided for in this Section 6.3 shall, for
any reason, be unavailable or insufficient to hold harmless an Indemnitee in
respect of any Losses for which it is entitled to indemnification hereunder,
then the Indemnitor shall contribute to the amount paid or payable by such
Indemnitee as a result of such Losses, in such proportion as shall be
appropriate to reflect the relative benefits received by and the relative fault
of the Indemnitor on the one hand and the Indemnitee on the other hand with
respect to the matter giving rise to such Losses.

 

(f)            The remedies provided in this Section 6.3 shall be cumulative and
shall not preclude assertion by any Indemnitee of any other rights or the
seeking of any and all other remedies against an Indemnitor, subject to
Section 6.3(b).

 

(g)           To the fullest extent permitted by applicable law, the Indemnitor
will indemnify the Indemnitee against any and all reasonable fees, costs and
expenses (including attorneys’ fees), incurred in connection with the
enforcement of his, her or its rights under this Article VI.

 

Section 6.4            Survival.  The terms and conditions of this Article VI
will survive the expiration or termination of this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1            Defined Terms.

 

(a)           The following terms will have the following meanings for all
purposes of this Agreement:

 

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court, grand jury or other governmental
authority or any arbitrator or arbitration panel.

 

“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract, or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, none of the Persons listed in the
following clauses (i), (ii), (iii), (iv), (v) or (vi) shall be deemed to be
Affiliates of any Person listed in any other such clause: (i) Provider taken
together with its Subsidiaries, (ii) CH Parent taken together with its
Subsidiaries, (iii) LIC taken together with its Subsidiaries, (iv) Starz
(formerly named Liberty Media Corporation) taken together with any of its
Subsidiaries, (v) LTAH taken together with its Subsidiaries or (vi) LBC taken
together with its Subsidiaries.

 

“Confidential Information” means any information marked, noticed, or treated as
confidential by a party which such party holds in confidence, including all
trade secrets, technical, business, or other information, including customer or
client information, however

 

10

--------------------------------------------------------------------------------


 

communicated or disclosed, relating to past, present and future research,
development and business activities.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

 

“Person” means any natural person, corporation, limited liability company,
partnership, trust, unincorporated organization, association, governmental
authority, or other entity.

 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  Notwithstanding the
foregoing, for purposes of this Agreement, none of the Subsidiaries of the
Provider will be deemed to be Subsidiaries of CH Parent or any of its
Subsidiaries, nor will any of CH Parent’s Subsidiaries be deemed to be
Subsidiaries of the Provider or any of its Subsidiaries.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated July 22, 2016, by
and between LIC and CH Parent.

 

(b)           The following terms will have the meanings for all purposes of
this Agreement set forth in the Section reference provided next to such term:

 

Definition

 

Section Reference

 

 

 

Agreement

 

Preamble

Bankruptcy Event

 

Section 3.3

Bankruptcy Proceeding

 

Section 3.3

CH Parent

 

Preamble

CH Parent Indemnitees

 

Section 6.1

Change in Control

 

Section 3.3

 

11

--------------------------------------------------------------------------------


 

Definition

 

Section Reference

 

 

 

Excluded Compensation

 

Section 4.2

Indemnitee

 

Section 6.3(a)(i)

Indemnitor

 

Section 6.3(a)(i)

LBC

 

Section 1.1

LIC

 

Recitals

LTAH

 

Section 1.1

Losses

 

Section 6.1

Out-of-Pocket Costs

 

Section 2.2

Personnel

 

Section 4.1(a)

Provider

 

Preamble

Provider Indemnitees

 

Section 6.2

Reorganization Agreement

 

Recitals

Separable Claim

 

Section 6.3(a)(ii)

Separate Legal Defenses

 

Section 6.3(a)(ii)

Services

 

Section 1.1

Services Fee

 

Section 2.1

Spin-Off

 

Recitals

Spin-Off Effective Date

 

Section 1.1

Supporting Records

 

Section 1.4

Term

 

Section 3.1

Third-Party Claim

 

Section 6.3(a)(i)

Transaction

 

Section 3.3

 

Section 7.2            Entire Agreement; Severability.  This Agreement, the Tax
Sharing Agreement and the Reorganization Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof, and supersedes all prior agreements and understandings, oral and
written, among the parties hereto with respect to such subject matter. It is the
intention of the parties hereto that the provisions of this Agreement will be
enforced to the fullest extent permissible under all applicable laws and public
policies, but that the unenforceability of any provision hereof (or the
modification of any provision hereof to conform with such laws or public
policies, as provided in the next sentence) will not render unenforceable or
impair the remainder of this Agreement. Accordingly, if any provision is
determined to be invalid or unenforceable either in whole or in part, this
Agreement will be deemed amended to delete or modify, as necessary, the invalid
or unenforceable provisions and to alter the balance of this Agreement in order
to render the same valid and enforceable, consistent (to the fullest extent
possible) with the intent and purposes hereof.

 

12

--------------------------------------------------------------------------------


 

Section 7.3            Notices.  All notices and communications hereunder will
be in writing and will be deemed to have been duly given if delivered personally
or mailed, certified or registered mail with postage prepaid, or sent by email
or confirmed facsimile, addressed as follows:

 

If to the Provider:

Liberty Media Corporation

 

12300 Liberty Boulevard

 

Englewood, Colorado 80112

 

Attention: General Counsel

 

Facsimile:

 

Email:

 

 

If to CH Parent:

CommerceHub, Inc.

 

201 Fuller Road, 6th Floor

 

Albany, New York 12203

 

Attention: General Counsel

 

Email:

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by email,
facsimile or personal delivery, or the third day after the mailing thereof,
except that any notice of a change of address will be deemed to have been given
only when actually received.

 

Section 7.4            Governing Law.  This Agreement and the legal relations
among the parties hereto will be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Colorado applicable to
contracts made and performed wholly therein, without giving effect to any choice
or conflict of laws provisions or rules that would cause the application of the
laws of any other jurisdiction.

 

Section 7.5            Rules of Construction.  The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.  Words
used in this Agreement, regardless of the gender and number specifically used,
will be deemed and construed to include any other gender, masculine, feminine,
or neuter, and any other number, singular or plural, as the context requires. 
As used in this Agreement, the word “including” or any variation thereof is not
limiting, and the word “or” is not exclusive.  The word day means a calendar
day.  If the last day for giving any notice or taking any other action is a
Saturday, Sunday, or a day on which banks in New York, New York or Denver,
Colorado are closed, the time for giving such notice or taking such action will
be extended to the next day that is not such a day.

 

Section 7.6            No Third-Party Rights.  Nothing expressed or referred to
in this Agreement is intended or will be construed to give any Person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable right, remedy or claim under or with respect to this
Agreement, or any provision hereof, it being the intention of the parties hereto
that this Agreement and all of its provisions and conditions are for the sole
and exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

13

--------------------------------------------------------------------------------


 

Section 7.7            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which will be an original and all of which together
will constitute one and the same instrument.

 

Section 7.8            Payment of Expenses. From and after the Spin-Off
Effective Date, and except as otherwise expressly provided in this Agreement,
each of the parties to this Agreement will bear its own expenses, including the
fees of any attorneys and accountants engaged by such party, in connection with
this Agreement.

 

Section 7.9            Binding Effect; Assignment.

 

(a)           This Agreement will inure to the benefit of and be binding on the
parties to this Agreement and their respective legal representatives, successors
and permitted assigns.

 

(b)           Except as expressly contemplated hereby (including by
Section 4.1), this Agreement, and the obligations arising hereunder, may not be
assigned by either party to this Agreement, provided, however, that CH Parent
and Provider may assign their respective rights, interests, duties, liabilities
and obligations under this Agreement to any of their respective wholly-owned
Subsidiaries, but such assignment shall not relieve CH Parent or the Provider,
as the assignor, of its obligations hereunder.

 

Section 7.10          Amendment, Modification, Extension or Waiver.  Any
amendment, modification or supplement of or to any term or condition of this
Agreement will be effective only if in writing and signed by both parties
hereto.  Either party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party to this
Agreement, or (b) waive compliance by the other party with any of the agreements
or conditions contained herein or any breach thereof. Any agreement on the part
of either party to any such extension or waiver will be valid only if set forth
in an instrument in writing signed on behalf of such party. No waiver of any
term, provision or condition of this Agreement, whether by conduct or otherwise,
in any one or more instance, will be deemed or construed as a further or
continuing waiver of any such term, provision or condition or of any other term,
provision or condition, but any party hereto may waive its rights in any
particular instance by written instrument of waiver.

 

Section 7.11          Legal Fees; Costs.  If either party to this Agreement
institutes any action or proceeding to enforce any provision of this Agreement,
the prevailing party will be entitled to receive from the other party reasonable
attorneys’ fees, disbursements and costs incurred in such action or proceeding,
whether or not such action or proceeding is prosecuted to judgment.

 

Section 7.12          Force Majeure.  Neither party will be liable to the other
party with respect to any nonperformance or delay in performance of its
obligations under this Agreement to the extent such failure or delay is due to
any action or claims by any third party, labor dispute, labor strike, weather
conditions or any cause beyond a party’s reasonable control.  Each party agrees
that it will use all commercially reasonable efforts to continue to perform its
obligations under this Agreement, to resume performance of its obligations under
this Agreement, and to minimize any delay in performance of its obligations
under this Agreement notwithstanding the occurrence of any such event beyond
such party’s reasonable control.

 

14

--------------------------------------------------------------------------------


 

Section 7.13          Specific Performance.  Each party agrees that irreparable
damage would occur and that the parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that each of the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

Section 7.14          Further Actions.  The parties will execute and deliver all
documents, provide all information, and take or forbear from all actions that
may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 7.15          Confidentiality.

 

(a)           Except with the prior consent of the disclosing party, each party
will:

 

(i)            limit access to the Confidential Information of the other party
disclosed to such party hereunder to its employees, agents, representatives, and
consultants on a need-to-know basis;

 

(ii)           advise its employees, agents, representatives, and consultants
having access to such Confidential Information of the proprietary nature thereof
and of the obligations set forth in this Agreement; and

 

(iii)          safeguard such Confidential Information by using a reasonable
degree of care to prevent disclosure of the Confidential Information to third
parties, but not less than that degree of care used by that party in
safeguarding its own similar information or material.

 

(b)           A party’s obligations respecting confidentiality under
Section 7.15(a) will not apply to any of the Confidential Information of the
other party that a party can demonstrate: (i) was, at the time of disclosure to
it, in the public domain; (ii) after disclosure to it, is published or otherwise
becomes part of the public domain through no fault of the receiving party;
(iii) was in the possession of the receiving party at the time of disclosure to
it without being subject to any obligation of confidentiality; (iv) was received
after disclosure to it from a third party who, to its knowledge, had a lawful
right to disclose such information to it; (v) was independently developed by the
receiving party without reference to the Confidential Information; (vi) was
required to be disclosed to any regulatory body having jurisdiction over a party
or any of their respective clients; or (vii) was required to be disclosed by
reason of legal, accounting, or regulatory requirements beyond the reasonable
control of the receiving party.  In the case of any disclosure pursuant to
clauses (vi) or (vii) of this paragraph (b), to the extent practical, the
receiving party will give prior notice to the disclosing party of the required
disclosure and will use commercially reasonable efforts to obtain a protective
order covering such disclosure.

 

(c)           The provisions of this Section 7.15 will survive the expiration or
termination of this Agreement.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written.

 

 

PROVIDER:

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

By:

/s/ Pamela L. Coe

 

Name:

Pamela L. Coe

 

Title:

Senior Vice President

 

 

 

 

 

CH PARENT:

 

 

 

COMMERCEHUB, INC.

 

 

 

 

 

By:

/s/ Craig Troyer

 

Name:

Craig Troyer

 

Title:

Vice President

 

--------------------------------------------------------------------------------